Citation Nr: 1718401	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-26 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion









ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967.  He died in May 2010, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In March 2016, the Board remanded the claim for further development.

The issue of entitlement to death pension benefits has been raised by the record in a July 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran died in May 2010.  The death certificate lists the cause of death as cardiopulmonary arrest due to or as a consequence of metastatic melanoma.  

2.  During his lifetime, the Veteran had no established service-connected disabilities.

3.  The preponderance of competent and credible evidence shows no nexus between the post-service diagnosis of melanoma and service, to include in-service sun exposure and herbicide-agent exposure.


CONCLUSIONS OF LAW

1.  Melanoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A disability incurred during or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated July 12, 2010; October 14, 2010; July 11, 2011; and April 20, 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained the service treatment records and, pursuant to the Board's remand, service personnel records.  The appellant submitted some private treatment records, and the RO obtained some private treatment records.  Pursuant to the Board's remand, the appellant provided information on the Veteran's history of sun exposure.  The appellant also provided information discussing studies on Agent Orange and polychlorinated biphenyls. 

Pursuant to the Board's remand, the RO obtained a VA medical opinion addressing whether the Veteran's melanoma was related to in-service sun exposure and in-service herbicide-agent exposure.  The Board notes that the June 2016 VA medical opinion report provides a sufficient medical opinion so as to allow the Board to determine whether the melanoma was related to active service.  Therefore, the Board finds that this medical opinion report is adequate on which to base a decision.  

In light of the above, the RO complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Law and Regulation

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).
 
If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases does not include melanoma.  38 C.F.R. § 3.309(e).  
 
Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F..3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran died in May 2010.  The death certificate lists the cause of death as cardiopulmonary arrest due to or as a consequence of metastatic melanoma.  During his lifetime, the Veteran had no established service-connected disabilities.

The Veteran's service treatment records show no diagnosis of skin cancer or complaints of skin lesions.  At an April 1967 separation examination he denied a history of skin disease.  His skin was normal on physical examination.  The melanoma was first diagnosed in 2006, almost four decades after active service.  

The Veteran's service records confirm that he served in the Republic of Vietnam as a light vehicle driver.  Hence, the Board presumes that the Veteran was exposed to herbicide agents in service.  The Board also concedes that he had sun exposure while in Vietnam.

The appellant has not submitted competent medical evidence relating the melanoma to in-service sun exposure or in-service exposure to herbicide agents.

As for the in-service sun exposure, the June 2016 VA medical opinion report reflects that the doctor opined that the melanoma, which was initially diagnosed in 2006, was less likely than not (less than a 50 percent probability) causally or etiologically related to his exposure to the sun and ultraviolet light during active service.  The physician noted that the Veteran was initially diagnosed with a malignant melanoma on the left calf nearly 40 years after military separation with no documentation in chronicity.  The doctor indicated that malignant melanoma develops over extensive and repeated intense exposure to sunlight over years and that malignant melanoma is not due to his 19-month active-duty service.  The physician stated that the Veteran had several well-established clinically significant risk factors for developing malignant melanoma including, but not limited, to these factors: white race, age over 50 (he was 62 at the time of the initial diagnosis), blue-eyed, retired sheet-metal worker (per his private hospital consult report that noted he had some excessive ultraviolent light exposure), and a family history of skin cancer (his father per the private hospital report).  The examiner included medical literature to support the conclusions.

As for exposure to Agent Orange, the doctor opined that the metastatic melanoma, which was initially diagnosed almost 40 years after military service, was less likely than not (zero percent probability) causally or etiologically related to exposure to Agent Orange.  The doctor's rationale was that a review of evidence-based medical literature, including UpToDate, does not support a contention of metastatic malignant melanoma being caused by Agent Orange.  The physician stated that there was no biological, biochemical, or chemical plausibility to support a nexus.

The appellant submitted information from the Internet.  The United States Court of Appeals for Veterans Claims (the Court) has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  The Court has, however, also held that medical treatise evidence "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing Sacks, 11 Vet. App. at 317 ).  The Federal Circuit held that "[a] veteran with a competent medical diagnosis of a current disorder may invoke an accepted medical treatise in order to establish the required nexus; in an appropriate case it should not be necessary to obtain the services of medical personnel to show how the treatise applies to his [or her] case."  Hensley v. West, 212 F.3d 1255, 1265 (2000). 

The appellant submitted the first page of an Internet article titled Dioxin like polychlorinated biphenyls and malignant melanoma.  This article discusses a study titled "Polychlorinated biphenyls (PCB), UV radiation, and cutaneous malignant melanoma" that, according to the author, shows a connection between dioxin-like polychlorinated biphenyls (PCBs) and malignant melanoma.  Though the author claims that this study is relevant to whether malignant melanoma is related to Agent Orange, the Board notes that the author conceded that the PCBs are not dioxins.  Moreover, PCB is not considered a herbicide agent per 38 C.F.R. § 3.307(a)(6)(i).  Thus, this article is not relevant to the specific facts of this claim.

The appellant also submitted an Internet article titled Study finds link between Agent Orange, cancer.  This article pertains to a study of Air Force veterans called the Ranch Hand group.  The article states that Operation Ranch Hand was the unit responsible for the aerial spraying of herbicides and that medical experts say that they got the highest exposure to Agent Orange, which contains dioxins and other toxic chemicals.  The article reports that this study shows for the first time an elevated risk of melanoma.  The article notes that the study is be reviewed by the National Academy of Sciences (NAS), which will report its results to VA.  The article notes that the Air Force Surgeon General's office warned in a statement that this study is not the last word on cancer and Agent Orange.  The article notes that the study has many weaknesses and must be studied along with other research.

As to that study, the NAS reviewed the results of the Air Force Health Study.  See 75 Fed. Reg. 32,540, 32,544 (June 8, 2010).  The NAS was impressed by recent reports of a strong dose-response relationship between serum TCDD concentrations and melanoma in the population of the study.  Id.  Some members of the NAS committee were concerned, however, that the findings of the Air Force Health Study have not been presented in a complete and systemic fashion.  Id.  The NAS noted that that the two recent Ranch Hand studies are based on diagnoses rendered up to 1999 and 2003, respectively, but that there is some indication that more recent melanoma diagnoses among the control subjects greatly exceed that of the Ranch Hands, which might produce quite different results.  Id.   NAS therefore endorsed further evaluation of the entire data set on cancer outcomes generated in the important Air Force Health Study.  Id.  NAS noted that, despite the findings in the Air Force Health Study, there was a persistent concern that there was little suggestion of an association in other relevant populations.  Id.  After extensive deliberation concerning new evidence and the results of studies reviewed in previous updates, NAS was unable to reach a consensus on whether the evidence concerning an association between herbicide exposure and melanoma met the criteria for being considered limited or suggestive or whether this health outcome should remain in the inadequate or insufficient classification primarily because the suggestive findings are almost exclusively from the Air Force Health Study, whose final data on both the Ranch Hand and comparison subjects have not yet been analyzed in a satisfactory and uniform manner.  Id.

The Secretary noted that as indicated by prior NAS reports and reiterated in Update 2006, occupational and environmental studies generally have not found a significant increase in the risk of melanoma associated with herbicide exposure,  and that the few significant findings are limited by methodological concerns.  Id.  The Secretary noted that although recent analyses of the Ranch Hand Veterans provides some evidence of an association, as noted in Update 2006, the evidence overall continues to weigh against an association.  Id.  The Secretary added that occupational exposures, particularly among herbicide-production workers, are ordinarily expected to exceed in duration and magnitude the types of exposures that would be seen in Vietnam Veterans.  Id.  The Secretary stated that as NAS noted in Update 2006, the general lack of significant findings in occupational studies is a relevant consideration in interpreting the more recent findings concerning the Ranch Hand Veterans.  Id.  The Secretary concluded that the indications in Update 2006 that more recent data concerning the Ranch Hand population could affect the findings of the recent studies suggests that further inquiry is needed before definitive conclusions can be drawn regarding the significance of those findings.  Id.

Based on the discussion above, the Board places greater weight on the June 2016 VA medical opinion report than on the Internet information submitted by the appellant.  With regard to the second article, the Board notes that the Veteran has not been identified as an Operation Ranch Hand member.  Accordingly, the article has little probative value to the facts of the claim at issue.

The appellant has related the Veteran's melanoma to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific matters in this case, the relationship between melanoma and sun exposure and the relationship between melanoma and herbicide-agent exposure fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran's fatal melanoma was related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


